1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    ANTHONY SALAZAR,                                      Case No. 2:19-cv-01870-APG-BNW
4                                            Plaintiff                    ORDER
5           v.
6    CHAPLAIN CALDERIN,
7                                         Defendant
8
9           Due to a rescheduling of the inmate early mediation conference (ECF No. 20), the

10   Court extends the stay until Wednesday, March 18, 2020. The status report is also due

11   on that date. During this stay period and until the Court lifts the stay, no other pleadings

12   or papers may be filed in this case, and the parties may not engage in any discovery, nor

13   are the parties required to respond to any paper filed in violation of the stay unless

14   specifically ordered by the Court to do so.

15          For the foregoing reasons, it is ordered that the stay is extended until Wednesday,

16   March 18, 2020.

17          It is further ordered that the Office of the Attorney General will file the report form

18   regarding the results of the stay on Wednesday, March 18, 2020.

19
20          DATED THIS 14th day of February, 2020.

21
22                                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
